Name: COMMISSION REGULATION (EC) No 368/96 of 29 February 1996 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 1 . 3 . 96 I EN I Official Journal of the European Communities No L 51 / 13 COMMISSION REGULATION (EC) No 368/96 of 29 February 1996 fixing production refunds on cereals and rice Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 3072/95 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (*), as last amended by Regulation (EC) No 1516/95 (% and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize, wheat and barley changes significantly, Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the 1 . The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from maize, wheat, potatoes, rice or broken rice, shall be ECU 13,07 per tonne . 2. The refund referred to in Article 3 (3) of Regulation (EEC) No 1722/93, expressed per tonne of starch extracted from barley and oats, shall be ECU 9,15 per tonne . Article 2 This Regulation shall enter into force on 1 March 1 996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p . 1 . 0 OJ No L 166, 25 . 6. 1976, p . 1 . (4) OJ No L 329, 30 . 12 . 1995, p. 18 . 0 OJ No L 159, 1 . 7. 1993, p . 112. (6) OJ No L 147, 30 . 6 . 1995, p . 49.